 1

 2

 3                                                                     JS-6
 4

 5

 6

 7

 8

 9
                              UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11

12
     PEDRO JIMENEZ,                          Case No.: 2:18-cv-00644-AB-SS
13
                                             [PROPOSED] ORDER DISMISSING
14               Plaintiff,                  DEFENDANT REBECCA LEE D/B/A
           vs.                               SPORTSMAN LIQUOR STORE WITH
15                                           PREJUDICE PURSUANT TO JOINT
                                             STIPULATION
16 REBECCA LEE HEYN d/b/a

17 SPORTSMAN LIQUOR STORE; and
     DOES 1 through 10, inclusive,
18

19               Defendants.
20

21

22

23

24

25

26

27

28


                                      [PROPOSED] ORDER
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that Defendant REBECCA LEE HEYN D/B/A
 3   SPORTSMAN LIQUOR STORE be dismissed with prejudice in the above-entitled
 4   action, each side to waive costs and fees.
 5

 6         IT IS SO ORDERED.
 7

 8

 9         DATED: February 12, 2019                   _______________________________
10                                                    Honorable André Birotte Jr.
                                                      United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  1
                                        [PROPOSED] ORDER
